Citation Nr: 1742030	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

The Veteran has not alleged that he was unemployable due to his service-connected PTSD at any time during the course of the appeal.  Thus, a total rating for compensation purposes based on individual unemployability (TDIU) claim is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2012, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the claims file. 

Additional VA treatment records were obtained after issuance of an October 2014 supplemental statement of the case.  In August 2017 the Veteran's representative  submitted a waiver of RO review of this evidence.


FINDING OF FACT

The Veteran's PTSD is manifested by chronic sleep impairment, memory loss and near-continuous panic affecting the ability to function independently, appropriately and effectively; but there is no evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.




CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board remanded the Veteran's appeal in April 2014 to obtain a new VA examination and to obtain additional VA treatment records.  The aforementioned development was completed.  There has been substantial compliance with the April 2014 Board remand decision.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A July 2007 rating decision granted the Veteran service connection and a 30 percent rating for PTSD.  A June 2008 rating decision granted the Veteran an increased rating of 50 percent.  The Veteran's current claim for a rating in excess of 50 percent for PTSD was received by VA on May 20, 2010.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

Diagnostic Code 9411 provides that a 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Veteran testified at his March 2012 hearing that he had problems remembering things, that he had panic attacks and that he had nightmares due to PTSD.  He stated that he did not get any medical treatment from private doctors.  He reported that he had to leave his job due to back problems.  

On VA examination in August 2010 the Veteran reported increasing symptoms of forgetfulness and memory problems.  He stated that he was easily irritated and that he had decreased energy, poor appetite and depressed mood.  He reported nightmares and difficulty sleeping.  He stated that he had contact with his brother and his wife, but limited relationships with other people.  The Veteran reported that he had had to retire three years previously due to arm and shoulder difficulties.  

The examiner noted that the Veteran was appropriately dressed and groomed.  Speech was slow but clear, coherent and goal directed.  The Veteran was soft spoken.  His eye contact was good.  There was psychomotor slowing evident in his speech and movement.  Short term memory and concentration were somewhat impaired.  Long term memory was within normal limits.  There was no evidence of any thought or perceptual disturbances.  He denied current suicidal or homicidal ideation.  GAF was noted to be 49.

VA treatment records in August 2012 indicate that the Veteran had poor sleep, nightmares, irritability, social withdrawal, watchfulness and poor concentration.  The Veteran's was depressed and his thought processes were constricted.

When examined in July 2014, the Veteran said that he had nightmares and difficulty with sleep.  He reported having intrusive thoughts, avoidance behaviors, hypervigilance, exaggerated startle, and difficulty relating to others.  The Veteran reported that he did not like to leave his home.  He said that he had no close friends outside of family.  He reported being socially isolated.  The Veteran reported having problems with anger and irritability.  The Veteran had problems with concentration and memory.  He reported anxiety and panic attacks.  The Veteran reported depressed mood with decreased energy level and decreased motivation.  He had feelings of hopelessness and had had thoughts of self-harm in the past.  The Veteran reported no current suicidal or homicidal ideation.

The July 2014 VA examiner indicated that the Veteran had symptoms of depressed mood, anxiety, and panic attacks more than once a week.  She further noted that the Veteran had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  She also indicated suicidal ideation.  She opined that the Veteran had a severe level of impairment in occupational and social functioning due to PTSD.  

A July 2015 VA outpatient record notes that the Veteran has nightmares.  He reported that he is hypervigilant and avoids crowds.  He said that he stayed at home most of the time.  His wife reported that the Veteran was irritable and short tempered and that he was easily startled.
 
The Board finds that when all doubt is considered in favor of the Veteran, he more nearly meets the criteria for a 70 percent rating for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In particular, the July 2014 examination report indicates that at times the Veteran has had suicidal ideation and symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Also of note is that the July 2014 VA examiner stated that the Veteran's PTSD results in severe impairment in occupational and social functioning.  Although the August 2010 examination report indicated somewhat less symptomatology, that examiner assigned the Veteran a GAF of 49 due to PTSD.  A GAF that low is reflective of symptoms such as suicidal ideation and severe obsessional rituals.  Consequently, the Board finds that the Veteran more nearly met the criteria for a 70 percent rating during the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board finds that the Veteran has not met the criteria for a rating in excess of 70 percent for PTSD.  The medical evidence, including the VA examination reports and the VA treatment records, does not show that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; and memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar severity.  The Board finds that the Veteran is not totally impaired due to PTSD.  Consequently, the criteria for a 100 percent rating for PTSD have not been met at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   


ORDER

A 70 percent rating is granted for PTSD for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


